In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00112-CR



             JOSHUA LEE CARR, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 102nd District Court
               Red River County, Texas
               Trial Court No. CR02420




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Joshua Lee Carr pled guilty to and was convicted of burglary of a habitation, a second

degree felony offense. During a bench trial on punishment, Carr pled true to the State’s single

enhancement allegation. The trial court sentenced Carr to forty-five years’ imprisonment and

ordered him to pay $220.00 in restitution.

       On appeal, Carr argues that the trial court’s judgment must be modified because it

incorrectly listed the offense as a first degree felony and indicated that he pled true to two

enhancement allegations.

       The State concedes the first point of error, and we, likewise, find that modification of the

trial court’s judgment is required on this point. “The Texas Rules of Appellate Procedure give this

Court authority to modify judgments to make the record speak the truth when the matter has been

called to our attention by any source.” Juarez v. State, 461 S.W.3d 283, 300–01 (Tex. App.—

Texarkana 2015, no pet.); see TEX. R. APP. P 43.2(b); Bigley v. State, 865 S.W.2d 26, 27 (Tex.

Crim. App. 1993); French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992); Rhoten v. State,

299 S.W.3d 349, 356 (Tex. App.—Texarkana 2009, no pet.).

       Carr was convicted of burglary of a habitation, a second degree felony. See TEX. PENAL

CODE ANN. § 30.02(c)(2) (West 2011). Although the enhancement allegation increased the

punishment range, making the offense punishable in the same manner as a first degree offense, the

degree of the offense remained the same. See TEX. PENAL CODE ANN. § 12.42(b) (West Supp.

2016). While the trial court’s judgment correctly describes the offense for which Carr was

convicted, the judgment incorrectly lists burglary of a habitation as a first degree felony.


                                                2
Accordingly, we modify the trial court’s judgment to reflect that a second degree felony is the

correct degree of offense.

       Carr also argues that the trial court’s judgment indicated that he pled true to more than one

enhancement allegation. However, our review of the judgment leads us to conclude that this last

point is meritless. The judgment reflects a plea of true to only one enhancement and specifically

indicates that the State did not have a second enhancement allegation.

       We modify the trial court’s judgment to reflect that burglary of a habitation is a second

degree offense. As modified, we affirm the trial court’s judgment.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       October 26, 2016
Date Decided:         October 27, 2016

Do Not Publish




                                                 3